Exhibit 10.2
 

      As of February 24, 2012

 
 


Hoku Corporation
Hoku Materials, Inc.
1288 Ala Moana Blvd., Suite 220
Honolulu, Hawaii 96814
Attention: Chief Executive Officer


Re:           Financing Costs Reimbursement


Ladies and Gentlemen:
 


 
Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
the date hereof between Hoku Corporation, as borrower (“Hoku”) and China
Merchants Bank Co., Ltd., New York Branch, as lender (the
“Lender”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.
 
As an inducement and condition to the Lender’s willingness to provide a term
credit facility in an aggregate principal amount of up to $10,000,000 to Hoku on
the terms and conditions set forth in the Credit Agreement, Hoku has requested
its parent company, Tianwei New Energy Holdings Co., Ltd. (“Tianwei”), and
Tianwei has agreed, to provide cash collateral of 110% of the face amount of the
Letter of Credit in Renminbi (RMB) (“Cash Collateral”) in favor of the Issuing
Bank as security for the reimbursement obligations now or hereafter arising from
draws under the Letter of Credit (the “Tianwei LC Obligations”).
 


 
Reimbursement Obligations
 
In consideration of Tianwei’s providing the Cash Collateral, Hoku agrees to
reimburse Tianwei for the Tianwei LC Obligations and all interest, fees and
expenses incurred by Tianwei in providing the Cash Collateral (collectively, the
“Reimbursement Obligations”), by promptly paying all amounts of the
Reimbursement Obligations requested by Tianwei in immediately available funds to
the bank account specified by Tianwei.
 
 
 

--------------------------------------------------------------------------------

 
 
Tianwei further agrees to arrange for any amendments to the Letter of Credit or
the issuance of additional letters of credit in order for Hoku to timely satisfy
its obligations under Section 5.3 of the Credit Agreement.  Any additional
Reimbursement Obligations arising from any such increase in the Letter of Credit
or the issuance of additional letters of credit shall also be subject to the
immediately preceding paragraph.
 


 
Hoku Materials Guarantee
 
In consideration of Tianwei’s providing the Cash Collateral, Hoku Materials
hereby irrevocably and unconditionally, as primary obligor, undertakes and
guarantees the full, prompt and complete performance by Hoku of the
Reimbursement Obligations, and the due and punctual payment of all sums then or
subsequently payable by Hoku to Tianwei under this letter agreement (including
any interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency or reorganization of Hoku
(or would accrue but for the operation of applicable bankruptcy or insolvency
laws)) when the same shall become due (whether at stated maturity, upon
acceleration or otherwise) (the “Subsidiary Guarantee”).  The Subsidiary
Guarantee is a guaranty of payment and not of collection.
 
The obligations of Hoku Materials under this letter agreement shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
 
(i)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of Hoku or any other guarantor or any other person
or entity under this letter agreement or any other agreement or instrument
entered into or delivered in connection herewith, by operation of law or
otherwise;
 
(ii)          any modification or amendment of or supplement to this agreement
or any other agreement or instrument entered into or delivered in connection
herewith;
 
(iii)         any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of Hoku or any other guarantor or
any other person or entity under this letter agreement or any other agreement or
instrument entered into or delivered in connection herewith;
 
(iv)         any change in the corporate or other existence, structure or
ownership of Hoku or any other guarantor or any other person or entity, or any
insolvency, bankruptcy, suspension of payments, reorganization or other similar
proceeding affecting Hoku or any other guarantor or any other person or entity
or any of their assets or any resulting release or discharge of any obligation
of Hoku or any other guarantor or any other person or entity contained in this
letter agreement or any other agreement or instrument entered into or delivered
in connection herewith;
 
 
 

--------------------------------------------------------------------------------

 
 
(v)          the existence of any claim, set-off or other rights that Hoku
Materials may have at any time against Hoku or any other guarantor, Tianwei or
any other person or entity, whether in connection with this letter agreement or
any other agreement or instrument entered into or delivered in connection
herewith or any unrelated transactions, provided that nothing contained in this
letter agreement shall prevent the assertion of any such claim by separate suit
or compulsory counterclaim;
 
(vi)         any invalidity or unenforceability relating to or against any other
guarantor or any other person or entity for any reason of this letter agreement
or any other agreement or instrument entered into or delivered in connection
herewith, or any provision of applicable law or regulation purporting to
prohibit the payment of any amount payable pursuant to this letter agreement or
any other agreement or instrument entered into or delivered in connection
herewith by any other guarantor or any other person or entity; or
 
(vii)        any other act or omission to act or delay of any kind by any other
guarantor, any other party to this letter agreement or any other agreement or
instrument entered into or delivered in connection herewith, Tianwei or any
other person or entity, or any other circumstance whatsoever which might, but
for the provisions of this clause (vii), constitute a legal or equitable
discharge of or defense to any obligation of Hoku Materials hereunder.
 
Hoku Materials shall be liable under the Subsidiary Guarantee only for amounts
aggregating up to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provision of any other applicable law.
 
The obligations of Hoku Materials hereunder shall remain in full force and
effect until all amounts payable by Hoku under this letter agreement shall have
been paid in full.  If at any time any payment of any obligation hereunder is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of Hoku or otherwise, Hoku Materials’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.
 
 
 

--------------------------------------------------------------------------------

 
 
Hoku Materials irrevocably waives:
 
(i)           acceptance hereof, presentment, demand, protest and any notice not
provided for hereunder, as well as any requirement that at any time any action
be taken by any person or entity against Hoku or any other guarantor or any
other person or entity;
 
(ii)          any right to which it may be entitled in connection with any
obligation of Tianwei to sue or initiate any action and/or complete an action
against Hoku or any other guarantor or any other person or entity prior to a
claim being made against Hoku Materials pursuant hereto;
 
(iii)         any right to which it may be entitled to have the assets of Hoku
or any other guarantor or any other person or entity first be used and/or
applied in full and/or depleted as payment of Hoku’s or any such other
guarantor's obligations hereunder, prior to any amounts being claimed from or
paid by Hoku Materials pursuant hereto; and
 
(iv)         any right to which it may be entitled to have its obligations
hereunder divided among itself and one or more other guarantors.
 
If Hoku Materials makes a payment with respect to any obligation hereunder, it
shall be subrogated to the rights of the payee against Hoku with respect to such
payment.
 


 
Grant of Security Interests
 
Each of Hoku and Hoku Materials hereby pledges and grants to Tianwei, and hereby
creates a continuing lien and security interest in favor of Tianwei in and to
all of its right, title and interest in and to the following, wherever located,
whether now existing or hereafter from time to time arising or acquired, as
security for the payment and performance of all its obligations under this
letter agreement:
 
(i)           all fixtures and personal property of every kind and nature
including all accounts (including health-care-insurance receivables), goods
(including inventory and equipment), documents (including, if applicable,
electronic documents), instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, general intangibles (including all payment intangibles),
money, deposit accounts, and any other contract rights or rights to the payment
of money; and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          all proceeds (as such term is defined in section 9-102 of the
Uniform Commercial Code as in effect from time to time in the State of New York)
and products of each of the foregoing, all books and records relating to the
foregoing, all supporting obligations related thereto, and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to Hoku or Hoku Materials, as applicable, from time to time
with respect to any of the foregoing.
 
Following request by Tianwei, each of Hoku and Hoku Materials shall grant
Tianwei a lien and security interest in all commercial tort claims that it may
have against any Person.
 


 
Miscellaneous
 
This letter agreement will become effective upon the execution and delivery
hereof.  This letter agreement constitutes the entire agreement between the
parties with respect to the subject matter of hereof.
 
This letter agreement shall be governed by and construed in accordance with the
law of the State of New York, without regard to the conflicts of law rules of
such state.
 


 
[Remainder of page is intentionally blank]
 
 
 

--------------------------------------------------------------------------------

 


 
Very truly yours,
 


 

 
TIANWEI NEW ENERGY HOLDINGS CO., LTD.
         
By:
/s/ Zhengfei Gao
   
Name:
Zhengfei Gao
   
Title:
General Manager

Agreed and accepted:
 
HOKU CORPORATION
         
By:
/s/ Scott B. Paul
   
Name:
Scott B. Paul
   
Title:
Chief Executive Officer
 





 
HOKU MATERIALS, INC.
         
By:
/s/ Scott B. Paul
   
Name:
Scott B. Paul
   
Title:
Chief Executive Officer
 